Citation Nr: 1828244	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include, post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The claim was previously remanded in February 2016 for further development to include a new VA examination.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, is not etiologically related to the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration records (SSA) and lay statements have been obtained.

The Veteran was also provided with VA examinations in connection to his claim (the reports are associated with the claims file).  Neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Veteran was also offered an opportunity to testify before the Board, but he declined.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD.  It is his contention that he developed the claimed condition as a result of his in-service traumatic experiences.  Specifically, the Veteran's representative asserts that the Veteran in-service fear based stressors resulted from serving in combat in Vietnam as evidenced by a Marksman badge awarded to the Veteran.  In addition, the representative states that the Veteran described that he saw a Vietnamese child blow up his friend.

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires: medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Alternatively, the regulations provide:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

However, the revised regulations are very clear that a diagnosis of PTSD based on these regulations be made by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.

Turning to the medical evidence, the Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  On medical history surveys completed in conjunction with physical examinations; the Veteran specifically denied any psychiatric symptoms.

A 1977 VA hospital report showed that the Veteran was treated for toxic psychosis from multiple drug abuse.  A 1978 VA treatment record shows treatment for substance abuse and diagnoses of personality disorder and chronic multiple substance abuse.

Medical records from Social Security Administration show disability benefits effective July 2010 due to a non-service connected disability or condition related to this claim.

The Veteran's spouse, family and friends have attested that they noticed behavioral changes just after the Veteran returned from Vietnam.  

In October 2010, the Veteran was examined by VA psychiatrist at VAMC and was diagnosed with a cognitive disorder and chronic PTSD based on fear of hostile military or terrorist activity.  However, the Veteran did not complete a stressor report, and admitted that he could not remember in-service stressors which are necessary to support his PTSD claim.  The Board notes that the evidence of record indicates that the Veteran's claimed stressors are reported to the VA psychiatrist by the Veteran's spouse.  She reported that the Veteran experiences dreams and daily intrusive thoughts about Vietnam; was always hypervigilant, and carried a knife.  The Veteran was not prescribed psychiatric medication by the VA psychiatrist and has not had further treatment.  

The Board acknowledges that service connection can only be granted pursuant to this relaxed stressor criteria if related to fear of hostile military or terrorist activity, a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  Furthermore, the Veteran's symptoms must be related to the claimed stressor and the relaxed stressor criteria allow the Veteran's testimony alone to establish the occurrence of the claimed in-service stressor.

Here, the Veteran's VA psychiatrist has diagnosed the Veteran with PTSD.  However, the Veteran admits that he does not remember the stressors and did not complete the form requesting the information.  The Veteran is unable to provide testimony or statements in order to establish the occurrence of the reported in-service stressors.  It appears that the VA psychiatrist only relied on the Veteran's spouse's account of in-service fear of hostile military or terrorist activity to establish the occurrence of in-service stressors.  As such, the Board assigns limited probative value to the VA psychiatrist opinion because it is solely based on the claimed stressor reports from the Veteran's spouse and as discussed below the VA psychiatrist diagnosis is not supported by the evidence of record.  Thus, the Veteran is unable to establish his PTSD claim based on the relaxed fear of hostile military or terrorist activity stressor criteria set out above.

In July 2011, the Veteran was afforded a VA examination for an acquired psychiatric disorder.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a psychiatric examination, the examiner diagnosed the Veteran with dementia, and alcohol dependence in remission.  The examiner determined that as a result of the Veteran's very limited ability to recall many recent and remote details, as well as his significant problems concentrating and understanding, he was unable to fully participate in this examination.  The examiner found that Veteran did not report symptoms (memory impairment, impaired ability to concentrate and confusion) meeting DSM-IV criteria for PTSD.

In addition, the examiner found that the Veteran did not meet the criteria necessary to be diagnosed with any mental disorders.  Regarding the Veteran's military stressor claims, the examiner reported that the Veteran was unable to recall details of specific stressful events.  The examiner noted that the Veteran did not receive decorations indicating participation in combat.  The examiner noted that the Veteran did not recall where he completed basic training or specifics of his service there except that he drove heavy trucks.  The Veteran reported seeing a Vietnamese child "blow up his friend" but he did not recall the friend's name or any other details of being in combat and did not report any current symptom of PTSD.

As such, the examiner stated that it was not possible to reach a diagnosis of PTSD and diagnosed the Veteran with dementia.  In addition; the Veteran found that it is impossible to determine if the Veteran experienced fear of hostile military or terrorist activity during his service in Vietnam.  The examiner further explained that assuming that the Veteran did experience fear of hostile military or terrorist activity in service, his fear would not be adequate to support a diagnosis of PTSD, since the Veteran does not report symptoms of that disorder.  Thus, the examiner opined that the Veteran's symptoms (memory impairment, impaired ability to concentrate and confusion) are less likely than not related to a fear of hostile military or terrorist activity.  

In addition, the 2011 VA examiner reviewed the Veteran's record and reported that the Veteran's presentation in this July 2011 interview is not consistent with his presentation as described in the psychiatric visit in October 2010, particularly in light of his inability to recall specific details of his service in Vietnam.

The Veteran was tested in neurology in November 2011 and found to have severe organic based cognitive deficits and no indications of PTSD symptoms were noted at that time.  

Upon remand, the Veteran was afforded another VA examination in March 2016. The examiner was directed to opine whether the Veteran met the criteria for PTSD or any other acquired psychiatric disorder.  The examiner was also directed to address the psychiatric treatment records that were generated in and around 1978, approximately six years after the Veteran separated from service.  The examiner reported that issues include numerous suicide attempts reported mostly in the 1970's; poly-substance abuse; vivid flashbacks with violent related enactment; and, recently, marked cognitive decline such that veteran cannot understand even simple language and reacts to most interactions with sense that he is being threatened.

The examiner stated that his findings are based on an incomplete evaluation due to Veteran eloping from interview early, consistent with erratic behavior and highly deteriorated cognitive and psychiatric status as reported by spouse.  The examiner noted that his contact with the Veteran was brief.  The examiner also reviewed the file and reported that the Veteran has a complicated, history of dramatic psychiatric, substance-related, and interpersonal issues, including numerous suicidal attempts in previous decades, sufficient to conclude that personality disorder with psychotic decompensation has often been a driving force in his clinical difficulties.  The examiner noted that his current condition is dominated by very severe cognitive and self-regulatory signs of dementia.  The examiner ultimately opined it was less likely than not (less than 50 percent probability) that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that many years of drug and alcohol abuse, render it impossible, on the basis of currently obtainable information, to render meaningful opinion as to the proportional contribution of service-related experience and provided a negative opinion due to the aforementioned inability to draw a valid causal or correlational conclusions about veterans psychiatric, experiential, and cognitive issues.

In addition, the examiner noted the following: (rule out) R/O Dementia w/Behavior Disturbance, R/O Schizophrenia, Other, R/O Alzheimer's Disease R/O Personality Disorder, Unspecified.  He reported that all diagnosis suggested in this partial report are based on speculation regarding clinical opinions specifically requested by VA with focus on psychiatric reports from1978; and are based on an incomplete evaluation due to Veteran eloping from interview early, consistent with erratic behavior and highly deteriorated cognitive and psychiatric status as reported by spouse.  The examiner reports that nothing definitive can be said about the Veteran except for extreme cognitive and behavioral issues demonstrated during the brief period in which the Veteran tolerated even the most innocuous questions and comments by examiner and on long history of dramatic acting out dating back more than 40 years as documented in VA medical records.  The examiner has not diagnosed the Veteran with an acquired psychiatric disorder, to include (PTSD).
In November 2017, the Veteran submitted a private psychiatric statement of review of the Veteran's medical charts.  The examiner found that the Veteran met the criteria for PTSD and opined that he had a 50 percent probability that he developed PTSD in-service, or secondary to alcoholism, and both played a role in his dementia.  However, he was unable to interview the Veteran and based his PTSD diagnosis on uncorroborated stress events due to fear of hostile military or terrorist activity in service.  The Board notes that the evidence of record does not corroborate any of the claimed stressors or substantiate that the Veteran experienced combat in Vietnam.

Service connection for PTSD requires evidence that a stressful incident occurred in the military and a medical diagnosis of PTSD as a result of the verified incident.  The diagnosis must meet the full criteria established by the American Psychiatric Association as published in Diagnostic Criteria from DSM-IV.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded combat citations or medals will be accepted, in the absence of evidence of the claimed in-service stressor.  Here, the evidence of record reveals that the Veteran's report of stressor incidents is not supported by service or civilian documentation and there is no documented evidence that the Veteran engaged in combat.  The Board concedes that the Veteran served in Vietnam; however he did not receive any medals or citations to show that he was in combat.  The Veteran's representative asserted that the Veteran's Marksman badge is evidence of combat in service.  However, the record indicates that that medal is awarded for excellence in precision shooting and not related to combat activity.  Unfortunately, the Veteran is unable to provide details of any stressful events in service due to his memory loss.  Moreover, VA treatment records do not show symptoms of PTSD.  There is no documented evidence in post-service medical records of any symptoms to indicate that the Veteran claimed stressors incurred in the military.

The medical evidence of record, including treatment records and the VA examination reports clearly document the existence of the Veteran's cognitive disorder; however, these records do not show that the Veteran has an acquired psychiatric disability, to include PTSD that conforms to DSM-V and/or is related to his military service.  Moreover, these records note that on most medical visits only the Veteran's wife gives the history because of the Veteran's dementia.  Thus, the Board finds that service connection on a direct basis is not warranted.  

Similarly, the evidence of record does not support service connection based on a continuity of symptomatology.  There is no medical indication that the Veteran had a psychiatric disability in service, upon separation from service, or within one year of his separation.  The Veteran's service entrance and separation examinations indicated no mental health problems.  Further, there is insufficient medical evidence to demonstrate a pattern of psychiatric symptoms since separation from service that are related to the Veteran's period of service.

The Board acknowledges the Veteran representatives, family and friends assertions that he experienced stressful combat situations during his military service. However, the evidence of record does not show that the Veteran was actually in combat.  Additionally, during the pendency of his claim, the Veteran reported symptoms of memory impairment, impaired ability to concentrate and confusion, The Board notes that this symptom was often noted in the Veteran's treatment records, however, it was noted in relation to a dementia diagnosis, rather than service-related events.  The Board finds that as a lay person, the Veteran and his representatives are competent to report what comes to him through his senses, but lack the expertise to provide a medical opinion as to the etiology of his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Their conclusions about the etiology of his disability are afforded little weight, as the issue of causation is a medical determination outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).
Accordingly, the Board finds that the preponderance of the evidence weighs against a claim for service connection for an acquired psychiatric disability and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


